 

Exhibit 10.1

 



VOTING AND NOMINATION AGREEMENT

 

This Voting and Nomination Agreement, effective as of April 13, 2020 (this
“Agreement”), is by and among the persons and entities listed on Schedule A
hereto (collectively, the “MB Group”, and individually a “member” of the MB
Group) and Centrus Energy Corp. (the “Company”). In consideration of and
reliance upon the mutual covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.       Board Representation. The Company agrees:

 

(a)       to include the designee of the MB Group, Michael O’Shaughnessy, in the
Company’s slate of nominees for election as directors of the Company at the
Company’s 2020 annual meeting of stockholders, which is currently scheduled to
be held on June 17, 2020, or at any adjournments or postponements thereof (the
“2020 Annual Meeting”); and

 

(b)       to use commercially reasonable efforts to cause the election of
Michael O’Shaughnessy to the Company’s board of directors (the “Board”) at the
2020 Annual Meeting (including recommending that the Company’s stockholders vote
in favor of the election of Michael O’Shaughnessy, including Michael
O’Shaughnessy in the Company’s proxy statement for the 2020 Annual Meeting and
otherwise supporting Michael O’Shaughnessy for election in a manner no less
rigorous or favorable than the manner in which the Company supports its other
nominees in the aggregate).

 

2.       Agreements of MB Group. Each member of the MB Group shall (i) cause, in
the case of all Common Stock (as defined below) owned of record, and (ii)
instruct the record owner, in the case of all shares of Common Stock of which MB
Group is a Beneficial Owner (as defined below) but not owned of record, directly
or indirectly, by it, or by any MB Affiliate (as defined below), as of the
applicable record date, in each case entitled to vote, as follows:

 

(a)       For the 2020 Annual Meeting:

 

(i)       to be present for quorum purposes; and

 

(ii)        to be voted, at the 2020 Annual Meeting as follows:

 

A.       for all directors nominated by the Board for election at the 2020
Annual Meeting,

 

B.       in accordance with the recommendation of the Board for the approval of
the Section 382 Rights Agreement,

 

C.       in accordance with the recommendation of the Board for an advisory vote
with respect to executive compensation,

 

D.       in accordance with the recommendation of the Board for the ratification
of the appointment of PricewaterhouseCoopers LLP as the Company’s independent
auditors for 2020, and

 



 

 

 

E.       for any Company proposed adjournments thereof.

 

(b)       For the Company’s 2021 annual meeting of stockholders, or at any
adjournments or postponements thereof (the “2021 Annual Meeting”):

 

(i)       to be present for quorum purposes; and

 

(ii)       to be voted, at the 2021 Annual Meeting as follows:

 

A.       for all directors nominated by the Board for election at the 2021
Annual Meeting, provided Michael O’Shaughnessy is included in the slate of
directors nominated by the Board for election at the 2021 Annual Meeting;
provided, however, if Michael O’Shaughnessy withdraws from the Board or is
unable to, refuses to, or otherwise does not consent to be nominated to serve on
the Board in connection with the election at the 2021 Annual Meeting at any time
prior to the filing of the Company’s proxy statement for the 2021 Annual
Meeting, the MB Group shall be permitted to designate a replacement prior to the
filing of the Company’s proxy statement for the 2021 Annual Meeting, subject to
such replacement being acceptable to, or approved by, the Company, such
acceptance or approval not to be unreasonably withheld or delayed; and in any
event, the MB Group shall remain obligated to cause all Common Stock shares (a)
owned of record or (b) of which MB Group is a Beneficial Owner (as defined
below) to be present for quorum purposes and to be voted for all directors
nominated by the Board for election at the 2021 Annual Meeting, and

 

B.       for any Company proposed adjournments thereof.

 

3.       Public Announcements. No earlier than 8:30 a.m., New York City time, on
the first trading day after the date hereof, the Company shall announce this
Agreement and the material terms hereof by means of a press release reasonably
satisfactory to the parties (in the form so released, the “Press Release”) and
file the Press Release with the Securities and Exchange Commission as an exhibit
to a Current Report on Form 8-K. Neither the Company nor the MB Group shall make
any public announcement or statement that is inconsistent with or contrary to
the statements made in the Press Release and Form 8-K, except as required by law
or the rules of any stock exchange or with the prior written consent of the
other party. The Company acknowledges that the MB Group will comply with its
obligations under Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and intends to file this Agreement as an exhibit
to its Schedule 13D.

 

4.       Representations and Warranties of All Parties. Each of the parties
represents and warrants to the other party that:

 

(a)       Such party has all requisite company power and authority to execute
and deliver this Agreement and to perform its obligations hereunder; and

 

(b)       This Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such party, enforceable
against such party in accordance with its terms; and this Agreement will not
result in a violation of any terms or conditions of any agreements to which such
person is a party or by which such party may otherwise be bound or of any law,
rule, license, regulation, judgment, order or decree governing or affecting such
party.

 



2 

 

 

5.       Representations and Warranties of MB Group. Each member of the MB Group
jointly represents and warrants that, as of the date of this Agreement, (i) they
are collectively the Beneficial Owners of an aggregate of 1,590,000 shares of
Common Stock (as defined below) and (ii) except for such ownership, no member of
the MB Group, individually or in the aggregate with all other members of the MB
Group and all controlled affiliates of the members of the MB Group (such
controlled affiliates, collectively and individually, the “MB Affiliates”), is
the Beneficial Owner of, and/or has economic exposure to, Class A common stock,
par value $0.10 per share, of the Company (the “Common Stock”). For purposes of
this Agreement, “Beneficial Owner” shall have the meaning ascribed to it in Rule
13d-3 under the Exchange Act.

 

6.       Miscellaneous. The parties hereto recognize and agree that if for any
reason any of the provisions of this Agreement are not performed in accordance
with their specific terms or are otherwise breached, immediate and irreparable
harm or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, each party agrees that in addition to other remedies the
other party shall be entitled to at law or equity, the other party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in the Court of Chancery or other federal or state courts of the
State of Delaware. In the event that any action shall be brought in equity to
enforce the provisions of this Agreement, no party shall allege, and each party
hereby waives the defense, that there is an adequate remedy at law. Furthermore,
each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury, (d) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (e) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law.
This agreement shall be governed in all respects, including without limitation
validity, interpretation and effect, by the laws of the state of Delaware
applicable to contracts executed and to be performed wholly within such state
without giving effect to the choice of law principles of such state.

 

3 

 

 

7.       No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

8.       Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and may be amended only by
an agreement in writing executed by the parties hereto.

 

9.       Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

 

10.       Counterparts. This Agreement may be executed in two or more
counterparts which together shall constitute a single agreement.

 

11.       Successors and Assigns. This Agreement shall not be assignable by any
of the parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

 

12.       No Third Party Beneficiaries. This Agreement is solely for the benefit
of the parties hereto and is not enforceable by any other persons.

 

[Signature Pages Follow]

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 



 

CENTRUS ENERGY CORP.

 

/s/ Philip Strawbridge

By: Philip Strawbridge

Title: Senior Vice President, Chief Financial Officer, Chief Administrative
Officer, and Treasurer



 



[Signature Page to Voting Agreement]

 

 



 

MORRIS BAWABEH

 

/s/ Morris Bawabeh 

         

KULAYBA LLC

 

/s/ Morris Bawabeh

By: Morris Bawabeh

Title: Sole Member 

         

M&D BAWABEH FOUNDATION, INC.

 

/s/ Morris Bawabeh

By: Morris Bawabeh

Title: President 

 



[Signature Page to Voting Agreement]

 

 

Schedule A

 

MORRIS BAWABEH

KULAYBA LLC

M&D BAWABEH FOUNDATION, INC.

 



S-1



 